                        Case 19-01302-MAM               Doc 11       Filed 09/10/19        Page 1 of 1
Form CGFD61 (9/19/08)
                                            United States Bankruptcy Court
                                              Southern District of Florida
                                                www.flsb.uscourts.gov

Case Number: 18−16248−MAM                                                      Adversary Number: 19−01302−MAM


In re:

Name of Debtor(s): Chance & Anthem, LLC

 −−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/

Robert C. Furr
Plaintiff(s)
VS.

Ocean Reef Club, Inc.

Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/




                                                ENTRY OF DEFAULT


    A motion for entry of default has been filed pursuant to Local Rule 7055−1. It appears from the record
that the following defendant failed to plead or otherwise defend in this case as required by law:




                         Name: Ocean Reef Club, Inc.




      Therefore, default is entered against the defendant as authorized by Bankruptcy Rule 7055.




Dated: 9/10/19                                                   CLERK OF COURT
                                                                 By: Lorraine Adam
                                                                 Deputy Clerk (561) 514−4100



The clerk shall serve a copy of the Entry of Default on all parties to the adversary proceeding
